—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harkavy, J.), rendered October 30, 1992, convicting him of robbery in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity beyond a reasonable doubt (see, People v Caballero, 177 AD2d 496; People v Dixon, 158 AD2d 467; People v Neese, 138 AD2d 531). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either without merit or do not require reversal. Rosenblatt, J. P., Miller, Lawrence and Florio, JJ., concur.